 INGERSOLL-RAND COMPANY601Ingersoll-Rand Company1andIndependent Union of Plant Pro-tection Employees in the Electrical and Machine Industry, Pe-titioner.Case No. 3-RC-1899.November 25, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John M. Shea, Jr., hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Rodgers].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Employer refused to stipulate at the hearing that the Peti-tioner is a labor organization.However, the record shows, and we find,that the Petitioner exists for the purpose of dealing with employersconcerning wages, hours, and conditions of work, and that it istherefore a labor organization within the meaning of Section 2 (5)of the Act.The Petitioner seeks to represent a unit of guards at the Employer'splant at Painted Post, New York.The Employer contends that thepetition should be dismissed on the ground that the Petitioner isaffiliated directly or indirectly with Local No. 313, IUE, AFL-CIO,which admits to membership employees of the Employer other thanguards, and the Petitioner is, therefore, under Section 9 (b) (3) ofthe Act ineligible to be certified as the representative of the Employ-er's guards.The record shows that the Employer has bargained with Local 313since 1950 as the representative of the Employer's production andmaintenance employees, excluding guards,inter alia.On July 15,1957, at the request of certain of the guards, Parks, president of Local313, sent the following letter to the Employer :This is to notify you that a majority of your Guard Force havejoined together and formed the Painted Post Guards Local Union,Independent for the purpose of bargaining on wages, rates ofpay, hours of employment and other working conditions as de-fined in the Labor-Management Relations Act, 1947.The Painted Post Guards Local Union, Independent has en-gaged me to represent them.Therefore, you may mail any corre-i The name of the Employer appears as amended at the hearing.119 NLRB No. 75. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDspondence to me at this address 225Steuben Street, Painted Post,New York.We are ready to start negotiations on a contract at any timethat it is convenient to you.Please notify me of the date onwhich you want to open these talks.A few days later, Parks asked the Employer's director of industrialrelations about the Employer's reaction to the letter, and received anoncommittal reply.Thereafter, having been advised by his Inter-national not to intervene in the organization of the guards, Parkssuggested to the guards that they affiliate with an independent guards'union.Ryan, president of Petitioner, testified, without contradiction, thathe first heard about the instant plant in June 1957, from a memberof one of Petitioner's locals in Syracuse, New York.He thereuponmailed a number of authorization cards to Cole, one of the guards atthe instant plant, in care of Local 313's hall.Cole solicited signatureson the cards.There is no evidence that he was aided by any rep-resentative of Local 313.When the signed cards were returned,Ryan filed the instant petition, on August 9.Ryan first visited the instant plant on September 23-3 days beforethe hearing on the petition.He was met by Parks at the airport. Dur-ing the next 3 days, Ryan attended several meetings of the guards atLocal 313's hall.While no guards' local has yet been chartered bythe Petitioner at the instant plant, Ryan testified that he intends tocharter a local, if the Petitioner is certified for the guards, and thatany contract for the guards will be negotiated jointly by the interna-tional 2 and such local.While it is clear from the record that Ryan had frequent conversa-tions with Parks by telephone, the only evidence as to the subject mat-ter of their conversations is the testimony of Ryan that they relatedto information that the Petitioner needed before it could undertakethe organization of the guards and that this was "normal procedure."The record shows also frequent visits by officers of Local 313 to theguards at their duty posts, beginning in May 1957.However, thepurpose of such visits does not appear in the record.While it is undisputed that Parks acted for the guards in the firstinstance, in requesting recognition by the Employer, that he coun-seled them before the petition herein was filed, and that Local 313donated the use of its hall to Ryan for his meetings with the guards,there is no evidence that any representatives of Local 313 have takenany active part in the organization of the guards, or that Local 313or its parent has contributed any assistance to the guards other thana Ryan testified that, although Petitioner's headquarters are in Lynn, Massachusetts, ithas a part-time representative in Syracuse, New York, who will service any guards' local atthe instant plant. THE GREAT ATLANTIC & PACIFIC TEA COMPANY603that specified above.Ryan stated at the hearing that the Petitioner,if certified, would not use any IUE facilities or accept any assistancefrom it in servicing the instant guards' unit.Upon the entire record, we find that no affiliation as proscribed bythe statute has been shown. The assistance to the Petitioner by Local313 has been limited to the use of a meeting hall for several meetingsbetween. Ryan and the guards, and permitting the hall to be used as amailing address on one occasion.'Assistance of this sort is not, with-out more, indicative of "indirect affiliation" within the meaning ofSection 9 (b) (3) of the Act.4 Accordingly, and in view of the as-surance of the Petitioner that it will accept no more aid from Local313, we find that the Petitioner is a labor organization which does notadmit to membership, and is not affiliated directly or indirectly withan organization which admits to membership, employees other thanguards.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties stipulated, and we find, that the following employeesconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All guards employed by the Employer at its main plant and foundryat Painted Post, New York, excluding all other employees and allsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]9 Such other assistance as was rendered by Parks and Local 313 to the guards occurredbefore the Petitioner undertook to organize the guards.4 The MidvaleCompany,114 NLRB372;Federal Services, Inc.,115 NLRB 1729.TheMagnavox Company,97 NLRB 1111,andMack Manufacturing Corporation,107 NLRB 209,cited in the Employer's brief are distinguishable on their facts.Unlike theMackcase,there is no evidence in the case at bar that the guards were solicited or organized byrepresentatives of a nonguard union.Nor is there any evidence here of such materialassistance as was rendered in theMagnavoxcase.Moreover,in the latter case,the Boardinferred from its acceptance in the past of assistance from a nonguard union that thepetitionerwould continue to depend upon the other union.Here, however, such aninference may not be drawn without ignoring the Petitioner's assurancethat itwill notaccept outside aid.Should the Petitioner,however,accept such aid, the Board may, upona proper showing,revoke any certification issued to Petitioner in this case.Mack Manu-facturing Corporation,supra.The Great Atlantic&Pacific Tea Company, Inc.andRetailWholesale and Department Store Union,AFL-CIO,Petitioner.Case No. 10-RC-3909.November 25, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor RelationsAct, a hearingwas held beforePaul L.Harper, hear-119 NLRB No. 74.